DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-5 are pending.
Claim 5 is new.
Claim(s) 1-4 are amended.
Response to Amendment
This Office Action is responsive to the amendment filed on 04/25/2022.
Claims 1, 2, and 4 are amended. Claim 5 is new. Accordingly, the amended claims and claim 5 are being fully considered by the examiner.
Applicant’s amendments to claims 1, 2, and 4 have overcome all the 35 USC § 112 rejections of claims 1-4 as set forth in the previous office action. However, upon further consideration of the amended claims, some new 35 USC § 112 rejections has been introduced in the current office action.







Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Unclear limitations and insufficient antecedent basis:
Claims 1 and 5:
	Claim 1 recites, “determining a deviation range of a portion of the tool path between adjacent ones of the command points to the target shape, determining a maximum permitted value for the deviation range, and adding command points between the adjacent ones of the command points until the deviation range is less than or equal to the maximum permitted value.”
	Claim 5 recites, “determines a deviation range of a link from nonadjacent ones of the command points to the target shape and deletes one of the command points positioned between the nonadjacent ones of the command points if the deviation range is less than or equal to the maximum permitted value.”
	There is insufficient antecedent basis for the limitation “a deviation range”  and “the deviation range” in the claims 1 and 5.
	It’s not clear if “a deviation range” of claim 5 refer to the same deviation range of claim 1, or a different deviation range.
	Further it’s not clear if “the deviation range” of claim 5 refer to the same deviation range of claim 1, or different deviation range.

	Regarding claim 1, for the examination purpose, the above described limitations of claim 1 are construed as, “determining a first deviation range of a portion of the tool path between adjacent ones of the command points to the target shape, determining a maximum permitted value for the first deviation range, and adding command points between the adjacent ones of the command points until the first deviation range is less than or equal to the maximum permitted value.”

	Regarding claim 5, for the examination purpose, the above described limitations of claim 5 are construed as,  “determines a second deviation range of a link from nonadjacent ones of the command points to the target shape and deletes one of the command points positioned between the nonadjacent ones of the command points if the second deviation range is less than or equal to the maximum permitted value.”
	Appropriate correction is required.

Claims 2-5:
	Based on their dependencies on claim 1, claims 2-5 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-5 would be allowable based on their dependencies on claim 1 if claim 1 becomes allowable.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20070046677A1 - Method of tolerance-based trajectory planning:
	Smooth the trajectory of any motive body. Method may also be applied to adjust the feedrate of a CNC machine tool based on the CNC tolerance specified by the programmed tool path, Modify the feedrate along the actual trajectory of motion to limit the position deviation from the ideal programmed path so that the requested CNC tolerance can be achieved (¶12). Line move is replaced with a first arc move and a second arc move, the first arc move beginning at the first point and terminating at a junction point, the second arc move beginning at the junction point and terminating at the second point. In the illustration of FIG. 9, line move 902 is replaced with arc moves Arc1 and Arc2, Arc 1 beginning at point P0 and terminating at junction point P′, and Arc2 beginning at junction point P′ and terminating at second point P1 (¶177).

US20140083731A1 - Adaptive machining for improving assembly fit of consumer electronics:
	methods and tools for manufacturing matching parts of a consumer product. Methods described are can be used for machining and assembling matching parts in the manufacture of electronic devices such as mobile phones, computer tablets (¶4). Curved portions 50 generally have more measurement points (represented by circles) to sufficiently characterize the shape of the profile in these portions compared to straight portions 48. This is because curved portions 50 have geometries that do not have a simple fixed radius such as a circle. That is, the directional path varies along the curved portions 50. In general, the number of measurement points increases in areas with larger rates of profile change, i.e., having more curves (¶25).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116